Exhibit 10.22
 
OPEXA THERAPEUTICS, INC.
2635 N. Crescent Ridge Drive
The Woodlands, TX 77381


March 2, 2010
 
Don Healey
402 Lookout Point
Rougemont, NC 27572
donboy@nc.rr.com


Dear Don:
 
On behalf of Opexa Therapeutics, Inc. (the “Company”), I am pleased to offer you
the full-time position of Vice President, Scientific Development.  This position
currently reports to the Company’s Chief Executive Officer (the “CEO”).  This
letter embodies the terms of our offer of employment to you.  As explained in
more detail below, your employment is contingent upon your assent to the terms
and conditions set forth in this letter and the attachments hereto.  Of course,
the Company may change your duties, reporting relationship, compensation,
benefits and place of employment from time to time as it deems necessary.  If,
after careful review, the terms discussed below and in the attachments hereto
are acceptable to you, please sign this letter and the attached (i)
Acknowledgement of At-Will Employment, (ii) Proprietary Information and
Inventions Agreement and (iii) Agreement to Arbitrate where indicated and return
them to me.
 
1.           Compensation.
 
a.           Salary.  You will be compensated at a base rate of $200,000 per
year, to be paid in accordance with the Company’s standard payroll practices, as
they may be changed from time to time.  In addition, you will be eligible to
receive an annual discretionary bonus of up to twenty percent (20%) of your base
salary per 12-month period (pro rated for any partial period of less than 12
months), based upon a determination by the CEO and the Company’s Board of
Directors (the “Board”) of the achievement of objectives to be set from time to
time by the Board.  The first measurement period for this purpose will end on
approximately December 31, 2010.
 
b.           Stock Plan.  Subject to approval by the Board in its discretion,
you will be granted the option (the “Option”) to purchase 30,000 shares of the
Company’s common stock pursuant to the Company’s stock option plan (the
“Plan”).  The Option will be subject to the terms and conditions (including,
without limitation, vesting) set forth in a notice of stock option grant and an
accompanying stock option agreement as well as the Plan.  The exercise price for
the shares at issue under the Option will be no less than their fair market
value on the date of grant.
 
c.           Vacation, Holidays and Sick-Leave.  As a full-time employee, you
will accrue vacation in accordance with the Company’s standard policies and
procedures.  Holidays and sick-leave will likewise be provided in accordance
with the Company’s standard policies and procedures.
 
 
 

--------------------------------------------------------------------------------

 
 
d.           Benefits.  As a full-time employee, you will be eligible to
participate in and to receive benefits under such plans and benefits as may be
adopted by the Company.  The eligibility criteria and amount and extent of
benefits to which you are entitled shall be governed by each specific benefit
plan (as applicable) as it may be amended from time to time.
 
e.           Relocation/Start Package.  The Company will reimburse you for rent,
for a period of up to three months and limited to $2,500 per month, for
temporary housing while you complete your relocation to the greater Houston area
(“Relocation”).  In addition, assuming that your employment shall have been
continuous with the Company from your start date, following Relocation the
Company will pay you $10,000 for moving expenses (regardless of the actual
amount of such expenses).
 
2.           Immigration Documentation.  This offer is subject to your
submission of an I-9 form and satisfactory documentation respecting your
identification and right to work in the United States no later than three (3)
days after your employment begins.
 
3.           At-Will Employment.  Your employment with the Company is
“at-will.”  This means that your employment with the Company is not for a
specific term, and can be terminated by yourself or by the Company at any time
for any reason or no reason, with or without cause and with or without
notice.  Any contrary representations which may have been made or which may
hereafter be made to you are superseded by this offer.  Though your duties,
compensation, benefits and place of employment may change over time and you may
be subject to incremental discipline that does not include a termination, none
of these events change the fact that you are an “at will” employee.  In
addition, the fact that the rate of your salary, vesting schedule or other
compensation is stated in units of years or months and that your vacation and
sick leave accrue annually or monthly does not alter the at-will nature of the
employment, and does not mean and should not be interpreted to mean that you are
guaranteed employment to the end of any period of time or for any period
time.  Your acceptance of this offer is contingent upon your execution of the
Company’s Acknowledgement of At-Will Employment, a copy of which is attached
hereto as Exhibit A for your execution.  This offer letter and the attached
Acknowledgement of At-Will Employment constitute the full and complete agreement
between the parties regarding the “at-will” nature of your employment, and can
only be modified by written agreement signed by you and the CEO.
 
4.           Severance for Termination Without Cause.  Without limiting the
provisions of the foregoing Paragraph 3, in the event that your employment with
the Company is terminated by the Company without Cause (as defined below), you
will be entitled to the continuation of your then-current base salary for a
period of six (6) months following such termination; provided, however, that
such benefit is contingent upon the following:  (i) your employment with the
Company shall have been continuous from your start date through the occurrence
of the applicable event; (ii) you execute and deliver a general release (in a
customary form provided by the Company) of all claims against the Company or
persons affiliated with the Company (with any potential revocation periods
having expired); and (iii) you are not in breach of any of the provisions of
this Agreement or the attached Proprietary Information and Inventions
Agreement.  “Cause” as used herein shall mean: (i) you commit a felony or
another crime involving moral turpitude; (ii) you fail to maintain an
immigration status which allows you to work in the United States; (iii) you fail
to complete a Relocation within six (6) months of your start date; (iv) you
materially violate any of the Company’s rules and regulations (including,
without limitation, the rules of conduct) or any other policies and practices
established by the Board; (v) you materially violate this Agreement or the
attached Proprietary Information and Inventions Agreement; (vi) you fail to
exercise reasonable efforts to perform duties consistent with your position with
the Company (including, without limitation, as reasonably instructed by the CEO)
and such failure has not been cured within ten (10) days of notice to such
effect from the Company; or (vii) you commit any breach of fiduciary duty or
misconduct that is likely to cause a material adverse effect upon the financial
condition or business operations of the Company.
 
 
2

--------------------------------------------------------------------------------

 
 
5.           Proprietary Information and Inventions Agreement.  Your acceptance
of this offer is contingent upon your execution of the Company’s Proprietary
Information and Inventions Agreement, a copy of which is attached hereto as
Exhibit B for your execution.
 
6.           Non-Compete and Outside Activities.  As more fully set forth in the
Company’s Proprietary Information and Inventions Agreement (attached hereto as
Exhibit B), you agree that, while serving as a full-time employee of the Company
and during any period in which you are receiving any payments pursuant to
Paragraph 4 above, you will not engage in any activity which is competitive with
the Company.  In addition, during your employment with the Company, you shall
devote your best efforts and your full business time, skill and attention to the
performance of your duties on behalf of the Company.  The foregoing, however,
shall not preclude you from engaging in appropriate civic, charitable,
professional or trade association activities or from serving on one or more
boards of directors of public or private companies, so long as such activities
and service do not (i) interfere with the performance of your duties for the
Company, (ii) involve any assets, information or other resources proprietary or
confidential to the Company or any of its licensors or (iii) involve any third
party that is competitive, directly or indirectly, with the Company.
 
7.           Arbitration.  Your acceptance of this offer is contingent upon your
execution of the Company’s Agreement to Arbitrate, a copy of which is attached
hereto as Exhibit C for your execution.  As more fully set forth in the
Agreement to Arbitrate, both you and the Company agree that any controversy,
claim or dispute arising out of, concerning or relating in any way to your
employment with the Company or the termination thereof shall be submitted
exclusively to final and binding arbitration.
 
8.           Company Rules.  As an employee of the Company, you will be expected
to abide by the Company’s rules and regulations.  You will be required to sign
an acknowledge­ment that you have read and understand the Company rules of
conduct as provided in the Company’s Employee Handbook, which the Company will
distribute.
 
9.           Integrated Agreement.  This offer, if accepted, supersedes any
prior agreements, representations or promises of any kind, whether written,
oral, express or implied between the parties hereto with respect to the subject
matters herein.  Likewise, the terms of this offer shall constitute the full,
complete and exclusive agreement between you and the Company with respect to the
subject matters herein.  This Agreement may only be changed by a writing, signed
by you and an authorized representative of the Company.
 
 
3

--------------------------------------------------------------------------------

 
 
10.           Withholding.  Any payments or other compensation provided to you
or for our benefit from the Company will be subject to (and thus reduced by) all
applicable deductions and withholdings.
 
11.           Severability.  If this offer is accepted, and any term herein is
held to be invalid, void or unenforceable, the remainder of the terms herein
shall remain in full force and effect and shall in no way be affected; and, the
parties shall use their best efforts to find an alternative way to achieve the
same result.
 
If you wish to accept employment at the Company under the terms set out above
and in the enclosed Acknowledgement of At-Will Employment, Proprietary
Information and Inventions Agreement and Agreement to Arbitrate, please sign and
date this letter and the enclosed documents, and return them to me.  If you
accept our offer, your first day of employment will be on a date within the next
several weeks as mutually determined (but no later than April 12, 2010).
 
This offer, if not accepted, will expire on March 5, 2010.
 
We look forward to your favorable reply and to a productive and exciting work
relationship.
 
Sincerely,
 
/s/ Neil K.
Warma                                                                
Name: Neil K. Warma
Title: Chief Executive Officer and President
 
Approved and Accepted:
 


/s/ Don Healey                    Date:  March 4, 2010
Name:  Don Healey
 
 
4

--------------------------------------------------------------------------------

 
 
EXHIBIT A


ACKNOWLEDGEMENT OF AT-WILL EMPLOYMENT




 
I understand and acknowledge that my employment with Opexa Therapeutics, Inc.
(the “Company”) is at-will and for no specified term.  I understand that I may
resign at any time, for any reason or no reason, with or without cause and with
or without notice.  I further understand and agree that the Company may
terminate my employment at any time, for any reason or no reason, with or
without cause and with or without notice.  I understand and acknowledge that
this policy may only be modified in a signed, written document executed by the
CEO of the Company.
 
Date:            March 4, 2010
 
Name:            Don Healey
 
Signature:  /s/ Don
Healey                                                                
 
 
 
 

--------------------------------------------------------------------------------

 


 
EXHIBIT B
 
OPEXA THERAPEUTICS, INC.
 
PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT
(Don Healey)
 
Opexa Therapeutics, Inc.
2635 N. Crescent Ridge Drive
The Woodlands, TX 77381


Ladies and Gentlemen:
 
I recognize that Opexa Therapeutics, Inc., a Texas corporation (“Opexa”),
possesses a body of existing technology and intellectual property rights and is
engaged in a continuous program of research, development and production with
respect to its business (present and future).


I understand that:
 
A.           As part of my employment by Opexa (with the term “employment”, as
used herein, to include any consulting relationship as well as any service as a
member of the Board of Directors), I am expected to make new contributions and
inventions of value to Opexa.
 
B.           My employment creates a relationship of confidence and trust
between me and Opexa and that my position places me in a unique position of
access to the proprietary technology, trade secrets and research, development
and business information:
 
(1)           applicable to the business of Opexa; or
 
(2)           applicable to the business of any client, partner or customer of
Opexa,
 
which may be made known to me by Opexa or by any client, partner or customer of
Opexa, or learned by me during the period of my employment.
 
C.           Opexa possesses and will continue to possess information that has
been or will be created, discovered or developed, or has or will otherwise
become known to Opexa (including, without limitation, information created,
discovered, developed or made known by or to me during the period of or arising
out of my employment by Opexa), and/or in which property rights have been or
will be assigned or otherwise conveyed to Opexa, which information has
commercial value in the business in which Opexa is engaged.  All of the
aforementioned information is hereinafter called “Confidential Information.”  By
way of illustration, but not limitation, Confidential Information includes all
data, compilations, blueprints, plans, audio and/or video recordings and/or
devices, information on computer disks, software, tapes, printouts and other
printed, typewritten or handwritten documents, specifications, strategies,
systems, schemas, methods, business and marketing development plans, customer,
employee and supplier lists, budgets and unpublished financial statements,
licenses and license agreements, research projections, processes, techniques,
designs, sequences, components, programs, technology, ideas, know-how,
improvements, inventions (whether or not patentable or copyrightable),
information about operations and maintenance, trade secrets, formulae, models,
patent disclosures, information regarding the skills and compensation of other
employees of Opexa and other information concerning the actual or anticipated
business, research or development of Opexa or its actual or potential customers,
suppliers or partners or which is or has been generated or received in
confidence by or for Opexa by or from any person; and all tangible and
intangible embodiments thereof of any kind whatsoever including, where
appropriate and without limitation, all compositions, machinery, apparatus,
records, reports, drawings, copyright applications, patent applications,
documents, samples, prototypes, models, products and the like.
 
 
 

--------------------------------------------------------------------------------

 
In consideration of my employment or continued employment, as the case may be,
and the compensation received by me from Opexa from time to time, I hereby agree
as follows:
 
1. All Confidential Information shall be the sole property of Opexa and its
assigns, and Opexa and its assigns shall be the sole owner of all trade secrets,
patents, copyrights and other rights in connection therewith.  I hereby assign
to Opexa any rights I may have or acquire in all Confidential Information.  At
all times during my employment by Opexa and at all times after termination of my
employment by me or Opexa for any reason (“Termination”), I will hold in
confidence and trust all Confidential Information, and I will not disclose,
sell, use, lecture upon or publish any Confidential Information or anything
relating to it without the prior written consent of Opexa, except as may be
necessary in the ordinary course of performing my duties as an employee of (or
consultant or Director to) Opexa.
 
2. Without limiting the terms of my employment with Opexa, I agree that during
the period of my employment by Opexa I will not engage in any employment or
activity in any business that is directly or indirectly competitive with Opexa
or would otherwise conflict with my employment by Opexa.
 
3. All documents, data, records, apparatus, equipment, sequences, components,
programs and other physical property, whether or not pertaining to Confidential
Information, furnished to me by Opexa or produced by myself or others in
connection with my employment shall be and remain the sole property of Opexa and
shall be returned promptly to Opexa as and when requested by Opexa.  Even should
Opexa not so request, I shall return and deliver all such property upon
Termination and I will not take with me any such property, any reproduction of
such property or any materials or products derived from such property.  I
further agree that any property situated on Opexa’s premises and owned by Opexa,
including disks and other storage media, filing cabinets or other work areas, is
subject to inspection by Opexa personnel at any time with or without notice.
 
4. I shall promptly disclose any outside activities or interests, including any
ownership or participation in the development of Prior Inventions (as defined in
Section 8 below), that conflict or may conflict with the interests of Opexa.  I
understand that I am required to make such disclosures promptly if the activity
or interest is related, either directly or indirectly, to (i) an area of
research, development or service of Opexa, (ii) a product candidate, product or
product line of Opexa, (iii) a manufacturing, development or research
methodology or process of Opexa or (iv) any activity that I may be involved with
on behalf of Opexa.
 
 
3

--------------------------------------------------------------------------------

 
5. I shall promptly disclose to Opexa, or any persons designated by it, all
improvements, inventions, formulae, processes, programs, techniques, know-how,
data and the like, whether or not patentable or copyrightable, made or conceived
or reduced to practice or learned by me, either alone or jointly with others,
during the period of my employment with Opexa which are related to the business
of Opexa, or result from tasks assigned to me by Opexa, or result from use of
premises owned, leased or contracted for by Opexa (all said improvements,
inventions, formulae, processes, techniques, know-how, data and the like shall
be collectively hereinafter called “Inventions”).  Such disclosure shall
continue for one year after Termination with respect to anything that would be
an Invention if made, conceived, reduced to practice or learned prior to
Termination.
 
6. I agree to keep and maintain adequate and current records (in the form of
notes, sketches, documentation, drawings and in any other form that may be
required by Opexa) of all Confidential Information developed by me and all
Inventions made by me during the period of my employment at Opexa, which records
shall be made available to and remain the sole property of Opexa at all times.
 
7. I agree that all Inventions shall be the sole property of Opexa and its
assigns, and Opexa and its assigns shall be the sole owner of all trade secrets,
patents, copyrights and other rights in connection therewith and all
Confidential Information with respect thereto.  I hereby assign to Opexa any and
all rights I may have or acquire in all Inventions, including all rights that
may be known as or referred to as “moral rights.”  I further agree as to all
Inventions to assist Opexa in every proper way (but at Opexa’s expense) to
obtain and from time to time enforce patents and copyrights on Inventions in any
and all countries, and to that end I will execute all documents for use in
applying for and obtaining such patents and copyrights thereon and enforcing the
same, as Opexa may desire, together with any assignments thereof to Opexa or
persons designated by it.  My obligation to assist Opexa in obtaining and
enforcing patents and copyrights for the Inventions in any and all countries
shall continue beyond Termination, but Opexa shall compensate me at a reasonable
rate after Termination for time actually spent by me at Opexa’s request on such
assistance.  In the event that Opexa is unable for any reason whatsoever to
secure my signature to any lawful and necessary document required to apply for
or execute any patent or copyright application with respect to Inventions
(including renewals, extension, continuations, divisions,  continuations in part
or preservation of rights in respect thereof), I hereby irrevocably designate
and appoint Opexa and its duly authorized officers and agents, as my agents and
attorneys-in-fact to act for and in my behalf and instead of me, to execute and
file any such application and to do all other lawfully permitted acts to further
the prosecution and issuance of patents or copyrights thereon with the same
legal force and effect as if executed by me.
 
8. As a matter of record I have identified on Annex 1 hereto a complete list of
all inventions or improvements relevant to the subject matter of my employment
by Opexa which have been made or conceived or first reduced to practice by me
alone or jointly with others prior to my employment by Opexa (“Prior
Inventions”) which I desire to remove from the operation of this Agreement.  If
disclosure of any such Prior Invention would cause me to violate any prior
confidentiality agreement, I understand that I am not to list such Prior
Invention on Annex 1 but am only to disclose a cursory name for each such Prior
Invention, a listing of the party(ies) to whom it belongs and the fact that full
disclosure as to such Prior Inventions has not been made for that reason.  I
represent that my list of Prior Inventions is complete.  If no such list of
Prior Inventions is identified, I represent that I have made no such Prior
Inventions at the time of the commencement of my employment by
Opexa.  Notwithstanding the foregoing, and without limiting the other provisions
of this Agreement, I agree that (i) any improvements or new inventions to the
item(s) so identified on such list (if any) shall be treated as Inventions for
purposes of this Agreement if the provisions of Section 5 above are otherwise
applicable and (ii) if, in the course of my employment with Opexa, I incorporate
a Prior Invention into an Opexa product, process, application, machine or
invention, Opexa is hereby granted and shall have a nonexclusive, royalty-free,
irrevocable, perpetual, worldwide license (with rights to sublicense through
multiple tiers of sublicensees) to make, have made, modify, use and sell such
Prior Invention.  Notwithstanding the foregoing, I agree that I will not
incorporate, or permit to be incorporated, Prior Inventions in any Opexa
product, process, application, machine or invention without Opexa’s prior
written consent.
 
 
4

--------------------------------------------------------------------------------

 
9. I represent that my performance of all the terms of this Agreement and that
my employment by Opexa does not and will not breach or constitute an event of
default under any agreement (i) obligating me to keep in confidence proprietary
information acquired by me in confidence or in trust prior to, or at any point
throughout, my employment by Opexa, (ii) obligating me to assign to or protect
for the benefit of any third party any proprietary information or any
improvement, invention, formulae, process, program, technique, know-how or data
or (iii) that is designed in any way to limit my employment or activity in any
business in which I may compete, directly or indirectly, with any other
business, or which might by application have such an effect.  I have not entered
into, and I agree that I will not enter into, any agreement (either written or
oral) in conflict herewith.
 
10. I understand, acknowledge and agree that, as part of the consideration for
my employment or continued employment by Opexa, I have not brought and will not
bring with me to Opexa or use in the performance of my responsibilities at or
for Opexa any equipment, supplies, facilities, trade secrets or other
proprietary information of any former employer which are not generally available
to the public, unless I have obtained (and provide herewith to Opexa a copy of)
written authorization for their possession and use.
 
11. I also understand that, during the course of my employment by Opexa, I am
not to breach any obligation of confidentiality that I have to others, and I
agree that I shall fulfill all such obligations during my employment by
Opexa.  A copy of any document reflecting any such obligation, or a description
thereof if no document is available, is provided herewith to Opexa.
 
12. I agree that during the term of my employment with Opexa and for a period of
twelve (12) months after Termination, I will not directly or indirectly: (i)
induce or attempt to induce any employee or consultant of Opexa to leave the
employ of Opexa or to otherwise end such employee’s or consultant’s
relationships with Opexa or (ii) other than on behalf of Opexa, induce or
attempt to induce any other person to terminate a relationship with Opexa.
 
 
5

--------------------------------------------------------------------------------

 
13. After Termination, I hereby consent to the notification of my new employer
(if any) of my rights and obligations under this Agreement.
 
14. I acknowledge that, due to the uniqueness of my relationship with Opexa,
Opexa would not have an adequate remedy at law for money damages in the event
that this Agreement is not fully performed in accordance with its terms.  I
agree that in addition to any other rights and remedies available to Opexa for
any breach by me of my obligations hereunder, Opexa shall be entitled to
enforcement of my obligations hereunder by court injunction (without the posting
of a bond or other security), specific performance or other appropriate
equitable relief.
 
15. If any one or more of the provisions of this Agreement shall, for any
reason, be held to be invalid, illegal or unenforceable in any respect, such
invalidity, illegality or unenforceability shall not affect the other provisions
of this Agreement and this Agreement shall be construed as if such invalid,
illegal or unenforceable provision had never been contained herein.  If,
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear.
 
16. If applicable, this Agreement does not apply to ideas or inventions for
which no equipment, supplies, facility or trade secret information of Opexa were
used and which were developed entirely on my own time, and (i) which do not
relate at the time of conception or reduction to practice of the invention (a)
to the actual business of Opexa, or (b) to Opexa’s actual or demonstrably
anticipated research or development, or (ii) which do not result from any work
performed by me for Opexa.  Notwithstanding the foregoing, I shall disclose in
confidence to Opexa any invention in order to permit Opexa to make a
determination as to compliance by me with the terms and conditions of this
Agreement.
 
17. This Agreement shall be effective as of the first day of my employment by
Opexa and shall survive Termination.  The term “employment” and the term or
duration of my employment, as used herein and for purposes of this Agreement,
shall include, without limitation, any consulting relationship or service
pursuant to a directorship between myself and Opexa (including, if applicable,
any such relationship which may follow the termination of my status as an
employee of Opexa or which may precede my status as an employee of
Opexa).  Accordingly, notwithstanding any other provision of this Agreement to
the contrary (and without limitation), a “Termination” shall not be deemed to
have occurred if a consulting relationship or directorship persists following
the termination of my status as an employee of Opexa (if applicable).
 
18. The term Opexa, as used herein, shall include (i) Opexa, (ii) any
predecessor or successor to Opexa or its business or assets, (iii) any
subsidiary or affiliate of Opexa or any such predecessor or successor and (iv)
any predecessor or successor to any such subsidiary or affiliate or its business
or assets.
 
19. This Agreement shall be binding upon me, my heirs, executors, assigns and
administrators and shall inure to the benefit of Opexa, its successors and
assigns.
 
 
6

--------------------------------------------------------------------------------

 
20. This Agreement shall be governed by and construed in accordance with the
internal laws of the State of Texas, without regard to the conflicts of law
principles thereof.
 
I have read this Agreement carefully and understand its terms.  The list of
Prior Inventions attached on Annex 1 is complete.
 

       
Dated as of: March 4, 2010
Signature:
/s/ Don Healey       Don Healey                  

 
Accepted and Agreed to:


OPEXA THERAPEUTICS, INC.


 
By: /s/ Neil K. Warma                                                      
Name: Neil K. Warma                                                      
Its: President and CEO                                                      




 
7

--------------------------------------------------------------------------------

 
 
Annex 1
 
(Don Healey)
 
Prior Inventions
 
(a)  
Prior Inventions.  Except as set forth in part (b) below, the following is a
complete list of all Prior Inventions (as defined in Section 8 of the
Proprietary Information and Inventions Agreement to which this Exhibit is
attached) relevant to the present business of Opexa:

 
r None.
 
r See below.
 

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------


--------------------------------------------------------------------------------



r Additional sheets attached.
 
(b)  
Confidential Prior Inventions.  Due to a prior confidentiality agreement, I
cannot complete the disclosure with respect to the inventions or improvements
generally listed below, the proprietary rights and duty of confidentiality with
respect to which I owe to the following party(ies):

 
 

 
Invention or Improvement
 
Party(ies)
 
Relationship
            1.           2.           3.           4.           5.              
       

 
r Additional Sheets Attached.
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
AGREEMENT TO ARBITRATE
 
I, Don Healey (the “Employee”), and Opexa Therapeutics, Inc. (the “Company”),
hereby enter into this agreement to arbitrate (the “Agreement”).
 
The parties hereto agree that, except as noted below, any controversy, claim or
dispute arising out of, concerning or relating in any way to the Employee’s
employment with the Company or the termination thereof, whether arising in tort,
contract or pursuant to a statute, regulation or ordinance now in existence or
which may in the future be enacted or recognized (the “Claims”) shall be
submitted exclusively to final and binding arbitration.  The parties hereto
understand and agree that by entering into this Agreement they are waiving their
respective right to bring such Claims to court, including any right to a jury
trial.
 
The Claims subject to this Agreement include, but are not limited to: (a) claims
for fraud, promissory estoppel, fraudulent inducement of contract or breach of
contract or contractual obligation, whether such alleged contract or obligation
be oral or written, express or implied by fact or law; (b) claims for wrongful
termination of employment, wrongful termination in violation of public policy
and constructive discharge, infliction of emotional distress, misrepresentation,
interference with contract or prospective economic advantage, defamation, unfair
business practices, and any other tort or tort-like causes of action relating to
or arising from the employment relationship; (c) claims for discrimination,
harassment, or retaliation under any and all federal, state, or municipal
statutes, regulations, or ordinances (including, but not limited to, Title VII
of the Civil Rights Act of 1965, the Americans With Disabilities Act and the Age
Discrimination in Employment Act) as well as claims for violation of any other
federal, state, or municipal statute, regulation, or ordinance, except as set
forth herein; (d) claims for wages, commissions, bonuses, severance, employee
benefits, stock options and the like, whether such claims are based on alleged
express or implied contract or obligation, equity, the Texas Labor Code, the
Fair Labor Standards Act, the Employee Retirement Income Securities Act or any
other federal, state, or municipal laws concerning wages, compensation or
employee benefits; (e) claims arising out of or relating to the grant, exercise,
vesting and/or issuance of equity in the Company or options to purchase equity
in the Company; and (f) claims concerning the validity, infringement,
enforceability or misappropriation of any trade secret, patent right, copyright,
trademark, or any other intellectual or confidential property held or sought by
the Employee or the Company, including claims alleged by Employee or the Company
that arise under the Company’s Proprietary Information and Inventions Agreement
regarding such intellectual or confidential property.
 
Notwithstanding the above: (a) nothing in this Agreement shall be construed as
limiting the Employee’s right to file a claim with or seek the assistance of the
Equal Employment Opportunity Commission, or any similar state agency, however,
any claim that cannot be resolved administratively shall be subject to this
Agreement; (b) the following disputes and claims are not covered by this
Agreement and shall therefore be resolved by both parties in any appropriate
forum, including courts of law, as required by the laws then in effect: (i)
claims for workers’ compensation benefits; (ii) claims for unemployment
insurance benefits; and (iii) claims for state or federal disability insurance
benefits; and (c) neither party waives the right to seek through judicial
process, preliminary injunctive relief to preserve the status quo or prevent
irreparable injury before the matter can be heard in arbitration.
 
 
 

--------------------------------------------------------------------------------

 
The arbitration provided under this Agreement shall be conducted by a single
arbitrator in accordance with the then-current rules issued by the American
Association (“AAA”) for the resolution of employment disputes, which rules are
incorporated herein by reference.  The parties understand and agree that the
arbitration shall take place in The Woodlands, Texas, or, at the Employee’s
option, in the county in which the Employee primarily worked with the Company at
the time the arbitrable dispute or claim arose.
 
Both the Employee and the Company have the right to be represented by counsel of
their choice.  Each party shall be responsible for his/her/its own attorneys’
fees, except as provided by law.  The Company will pay the arbitrator’s fee for
the proceeding, as well as any administrative, room or other charges required by
AAA.  However, each party shall be responsible for all costs associated with
discovery which that party initiates, e.g., depositions, except that a party or
third-party witness being deposed shall be responsible for the cost of a copy of
the transcript if he/she/it chooses to order a copy.
 
The arbitrator shall issue a written arbitration decision or award stating the
arbitrator’s essential findings and conclusions upon which the decision or award
is based.  The decision or award of the arbitrator shall be final and binding
upon the parties.  The arbitrator shall have the power to award any type of
legal or equitable relief that would be available in a court of competent
jurisdiction including, but not limited to, costs, attorneys’ fees, and punitive
damages when such damages and fees are available under the applicable statute
and/or judicial authority.  Either party may file pre-hearing motions directed
at the legal sufficiency of a claim or defense equivalent to a demurrer or
summary judgment prior to the arbitration hearing.  The arbitrator’s decision or
award may be entered as a judgment or order in any court of competent
jurisdiction.
 
The parties agree to file any demand for arbitration within the time limit
established by the applicable statute of limitations for the asserted claims or
within one year of the conduct that forms the basis of the claim if no statutory
limitation is applicable.  Failure to demand arbitration within the prescribed
time period shall result in waiver of said claims.  The parties further agree
that nothing in this Agreement relieves either of them from any obligation they
may have to exhaust certain administrative remedies before arbitrating any
claims or disputes under this Agreement.


The parties understand and agree that neither the terms nor the conditions
described in this Agreement are intended to create a contract of employment for
a specific duration of time or to limit the circumstances under which the
Employee’s employment may be terminated.
This is the complete agreement between the Employee and the Company on the
subject of the arbitration of disputes.  This Agreement supersedes any prior or
contemporaneous oral or written understanding on the subject.  This Agreement
shall be governed by and shall be interpreted in accordance with the laws of the
State of Texas.  The terms of this Agreement may not be orally modified.  This
Agreement can be modified only by a written document signed by the CEO of the
Company and the Employee.  The parties hereto further agree that this Agreement
shall survive the termination of the Employee’s employment.
 
 
2

--------------------------------------------------------------------------------

 
 
In the event that any provision of this Agreement is determined by the
arbitrator or by a court of competent jurisdiction to be illegal, invalid, or
unenforceable to any extent, such term or provision shall be enforced to the
extent permissible under the law and all remaining terms and provisions hereof
shall continue in full force and effect.
 
Both parties acknowledge, represent and warrant that they are knowingly and
voluntarily entering into this Agreement, that they have or may consult with an
attorney concerning the terms of this Agreement, and understand that by entering
into this Agreement they are agreeing to waive a jury trial as to all Claims.
 
 
EMPLOYEE
 
OPEXA THERAPEUTICS, INC.
     
/s/ Don Healey
 
/s/ Neil K. Warma
Signature   Signature      
March 4, 2010
 
March 2, 2010
Date   Date            
Don Healey
 
Neil K. Warma  
Print Name   Print Name                 President and CEO    
Title





3

--------------------------------------------------------------------------------